Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 31th, 2020 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1 and 12 recite a method of organizing human activity because the claims recite a method that receives a ride request, detects nearby vehicles, receives sensor data from the vehicles, determines values based on the received information, selects a vehicle based on the values, and allocates the vehicle to the ride request.  This is a method of managing a commercial interaction.  The mere nominal recitation of a server does not take the claims out of the method of managing a commercial interaction grouping. Thus, the claims recite an abstract idea.	
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concepts of receiving, detecting, determining, selecting and allocating in a computer environment.  The claimed server is recited at a high level of generality and is merely invoked as a tool to perform the receiving, detecting, determining, selecting and allocating steps.  Simply implementing the abstract idea on a generic computer is not a practical application of the 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of receiving, detecting, determining, selecting and allocating in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2, 3, 13 are directed to substantially the same abstract idea as claims 1 and 12 and are rejected for substantially the same reasons.  Claims 2, 3, 13 further narrow the abstract idea of claim 12 by e.g., defining additional values (e.g., climate and road conditions, availability) used for selecting the vehicle.  In addition, claims 2 and 13 each recite the additional limitation of sending information to the vehicle for reaching the pick-up location.  This is a method of managing a commercial interaction.  The mere nominal recitation of the server does not take the claims out of the method of managing a commercial interaction grouping. Thus, the claims recite an abstract idea.	
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of sending information to a vehicle in a computer environment.  The claimed server is recited at a high level of generality and is merely invoked as a tool to send information to the vehicle.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of sending information in a computer environment. Thus, even 
	Claims 4-11 and 14-20 are directed to substantially the same abstract idea as claims 1 and 12 and are rejected for substantially the same reasons.  Claims 4-11 and 14-20 further narrow the abstract idea of claims 1 and 12 by e.g., defining how the vehicle is selected (e.g., based on availability, dead run parameter, safety score, driving-duration, earnings, driver state, preferences).  The dependent claims do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy (U.S. Patent Application Publication No. 2018/0341880) in view of Scicluna (U.S. Patent Application Publication No. 2016/0247109).
	Regarding Claim 1, Kislovskiy teaches a method, comprising:  receiving, by a server, from a passenger device of a passenger, a ride request including at least a pick-up location of the passenger (see “a requesting user can make an on-demand transportation request to transport the requesting user from a pick-up location to a destination” in [0056]);
	detecting, by the server, a plurality of vehicles that includes at least one manually driven vehicle (MV) and at least one autonomous vehicle (AV) within a threshold distance of the pick-up location (see “the present disclosure is an on-demand transportation management system that 
	receiving, by the server, sensor data of one or more sensors associated with the detected plurality of vehicles, wherein the sensor data indicates a plurality of aspects of vehicle motion of the detected plurality of vehicles (see “the on-demand transport management system 300 can receive accelerometer data or inertial measurement unit (IMU) data (e.g., gyroscope data, magnetometer data, and accelerometer data) from the driver's vehicle or the driver's computing device 385 (e.g., via access to the device 385 through the driver app 386). The accelerometer or IMU data can indicate hard braking, steering, and acceleration events that the risk regressor 330 can generalize into the driver's driving style and weigh into the driver's individual risk score 333. In addition or alternatively, the on-demand transport management system can further receive GPS data, image or video data, and/or audio data from a microphone of the driver device 385 or vehicle hardware to determine the individual risk value 333” in [0084]);
	determining, by the server, based on the ride request and the received sensor data, a plurality of values including first and second values of a set of parameters associated with the detected plurality of vehicles (see “selectable ride services facilitated by the on-demand transport system 300 include carpooling, standard ride-sharing, high-capacity vehicle (e.g., a van), luxury vehicle, a professional driver, AV transport, freight, package, or food delivery services, or certain combinations of the foregoing” in [0070], “Execution of the driver application 632 can also cause a location resource 
	allocating, by the server, the selected AV to the ride request (see “the transport management system can transmit a set of transportation instructions to the AV, instructing the AV to rendezvous with the requesting user at the pick-up location and to transport the requesting user to the requested destination (840)” in [0134]).
	Kislovskiy does not explicitly teach, however Scicluna teaches wherein the set of parameters includes at least a dry run parameter associated with each vehicle of the plurality of vehicles, and wherein the dry run parameter associated with a detected vehicle of the plurality of vehicles is indicative of one of a time duration taken; or a distance travelled, by the detected vehicle Page 2 of 21Application No. 16/294,609to reach the pick-up location from a drop-off location of a current passenger already travelling in the detected vehicle (see “calculating a journey time from a drop-off location of a customer booking that the vehicle is currently fulfilling to the start location for the first vehicle request (e.g., a pickup location for a different customer booking that is yet to be allocated)” in [0073]);
	selecting, by the server, the AV from the detected plurality of vehicles based on the determined plurality of values, wherein the AV is selected when the first value of the dry run parameter associated with the AV is less than the second value of the dry run parameter associated with the MV (see “allocating a vehicle resource to a vehicle requirement may be based on an iterative analysis of candidate vehicle resources using … a journey time from a vehicle location to a start location, and/or a start time for the vehicle requirement” in Abstract, “vehicles that may be allocated in accordance with embodiments of the present invention may be manned or autonomous (unmanned)” in [0024], “allocating different types of vehicles (e.g., police and security vehicle resources, remotely-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a vehicle to allocate to the ride request based on journey time from a drop-off location of a current passenger as taught in Scicluna with the on-demand transport management system of Kislovskiy to provide effective allocation of vehicles (see “using calculated journey times in determining the best vehicle from the pool of candidate vehicles minimises system resource use whilst providing effective allocation” in [0252] of Scicluna).
	Regarding Claim 2, Kislovskiy and Scicluna teach the limitations of claim 1 as discussed above.  Kislovskiy further teaches determining, by the server, a current supply of the plurality of vehicles (see “identify a number of proximate available vehicles relative to the user” in [0029]),
	real-time climate and road conditions (see “factor in current environmental conditions (e.g., rain, snow, clouds, road conditions, lighting, lighting direction, and the like), and static risk based on lane geometry, traffic conditions, and time of day” in [0031]) and
	working hours of a driver of the MV, for determining the plurality of values of the set of parameters (see “the database 340 can store live driver data 347 that indicates--per driver--the number of hours that the driver has been on-duty” in [0082]); and
	communicating, by the server, allocation information to the allocated AV, such that the allocated AV uses the allocation information for reaching the pick-up location from a current location (see “the AV 110 can be network-connected, and can communicate with a backend, on-demand transportation management system that can transmit routing instructions to the AV 110 in-connection with an on-demand transportation service, such as package delivery or human transport” in [0050]).  

Claim 12, Kislovskiy teaches a method, comprising: receiving, by a server from a passenger device of a passenger, a ride request including at least a pick-up location and a drop-off location of the passenger (see “a requesting user can make an on-demand transportation request to transport the requesting user from a pick-up location to a destination” in [0056]);
	detecting, by the server, a plurality of vehicles that includes at least one manually driven vehicle (MV) and at least one autonomous vehicle (AV) within a threshold distance of the pick-up location (see “the present disclosure is an on-demand transportation management system that manages on-demand transportation services linking available drivers of purely human-driven vehicles (HDVs), available autonomous vehicles having trained safety drivers (SDAVs), and fully autonomous self-driving vehicles having no safety driver (FAVs) with requesting riders throughout the given region” in [0028]);
	receiving, by the server, sensor data of one or more sensors associated with the detected plurality of vehicles, wherein the sensor data indicates a plurality of aspects of vehicle motion of the detected plurality of vehicles (see “the on-demand transport management system 300 can receive accelerometer data or inertial measurement unit (IMU) data (e.g., gyroscope data, magnetometer data, and accelerometer data) from the driver's vehicle or the driver's computing device 385 (e.g., via access to the device 385 through the driver app 386). The accelerometer or IMU data can indicate hard braking, steering, and acceleration events that the risk regressor 330 can generalize into the driver's driving style and weigh into the driver's individual risk score 333. In addition or alternatively, the on-demand transport management system can further receive GPS data, image or video data, and/or audio data from a microphone of the driver device 385 or vehicle hardware to determine the individual risk value 333” in [0084]);
	determining, by the server, based on the ride request and the received sensor data, a plurality of values including first and second values of a set of parameters associated with the detected plurality of vehicles (see “selectable ride services facilitated by the on-demand transport system 300 include carpooling, standard ride-sharing, high-capacity vehicle (e.g., a van), luxury vehicle, a professional driver, AV transport, freight, package, or food delivery services, or certain combinations of the foregoing” in [0070], “Execution of the driver application 632 can also cause a location resource (e.g., GPS module 660) to transmit location data 662 to the transport system 690 to indicate the current location of the driver with the given region” [0117].  The ride request and sensor data include a “plurality of values” (e.g., high-capacity vehicle, current location, accelerometer data) that are used to select the AV), and
	allocating, by the server, the selected MV to the ride request (see “the transport management system can transmit a set of transportation instructions to the AV, instructing the AV to rendezvous with the requesting user at the pick-up location and to transport the requesting user to the requested destination (840)” in [0134]).  
	Kislovskiy does not explicitly teach, however Scicluna teaches wherein the set of parameters includes at least a dry run parameter associated with each vehicle of the plurality of vehicles, and wherein the dry run parameter associated with a detected vehicle of the plurality of vehicles is indicative of one of a time duration taken; or a distance travelled, by the detected vehicle to reach the pick-up location from a drop-off location of a current passenger already travelling in the detected vehicle (see “calculating a journey time from a drop-off location of a customer booking that the vehicle is currently fulfilling to the start location for the first vehicle request (e.g., a pickup location for a different customer booking that is yet to be allocated) in [0073]);
	selecting, by the server, the MV from the detected plurality of vehicles based on the determined plurality of values, wherein the MV is selected when the first value of the dry run parameter associated with the MV is less than the second value of the dry run parameter associated with the AV (see “calculating a journey time from a drop-off location of a customer booking that the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of selecting a vehicle to allocate to the ride request based on journey time from a drop-off location of a current passenger as taught in Scicluna with the on-demand transport management system of Kislovskiy to provide effective allocation of vehicles (see “using calculated journey times in determining the best vehicle from the pool of candidate vehicles minimises system resource use whilst providing effective allocation” in [0252] of Scicluna).
	Regarding Claims 7 and 17, Kislovskiy and Scicluna teach the limitations of claims 1 and 12 as discussed above.  Kislovskiy further teaches wherein the set of parameters further includes a driving-duration parameter, an earning parameter, or a driver-state parameter associated with a driver of the MV (see “the database 340 can store live driver data 347 that indicates--per driver--the number of hours that the driver has been on-duty” in [0082]), and
	a preference parameter that indicates a vehicle preference of the passenger (see “selectable ride services facilitated by the on-demand transport system 300 include carpooling, standard ride-sharing, high-capacity vehicle (e.g., a van), luxury vehicle, a professional driver, AV transport, freight, package, or food delivery services, or certain combinations of the foregoing” in [0070]).  
	Regarding Claim 13, Kislovskiy and Scicluna teach the limitations of claim 12 as discussed above.  Kislovskiy further teaches determining, by the server, a current supply of the plurality of vehicles (see “identify a number of proximate available vehicles relative to the user” in [0029]),
	real-time climate and road conditions (see “factor in current environmental conditions (e.g., rain, snow, clouds, road conditions, lighting, lighting direction, and the like), and static risk based on lane geometry, traffic conditions, and time of day” in [0031]), and
working hours of a driver of the MV, for determining the plurality of values of  the set of parameters (see “the database 340 can store live driver data 347 that indicates--per driver--the number of hours that the driver has been on-duty” in [0082]); and
	communicating, by the server, allocation information to the allocated MV, such that the driver of the MV uses the allocation information for reaching the pick-up location from a current location (see “the AV 110 can be network-connected, and can communicate with a backend, on-demand transportation management system that can transmit routing instructions to the AV 110 in-connection with an on-demand transportation service, such as package delivery or human transport” in [0050]).  
	Regarding Claim 14, Kislovskiy and Scicluna teach the limitations of claim 12 as discussed above.  Kislovskiy further teaches wherein the plurality of values further includes third through sixth values (see “selectable ride services facilitated by the on-demand transport system 300 include carpooling, standard ride-sharing, high-capacity vehicle (e.g., a van), luxury vehicle, a professional driver, AV transport, freight, package, or food delivery services, or certain combinations of the foregoing” in [0070]), and
	wherein the set of parameters further includes an availability parameter, a dead run parameter, or a safety score associated with the plurality of vehicles (see “the transport management system can receive a transport request and identify a number of proximate available vehicles relative to the user” in [0011]).
Claims 3, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Kentley (U.S. Patent Application Publication No. 2017/0123421).
	Regarding Claim 3, Kislovskiy and Scicluna teach the limitations of claim 1 as discussed above.  Kislovskiy further teaches wherein the plurality of values further includes third through sixth values (see “selectable ride services facilitated by the on-demand transport system 300 include carpooling, standard ride-sharing, high-capacity vehicle (e.g., a van), luxury vehicle, a professional driver, AV 
	wherein the set of parameters further includes an availability parameter (see “the transport management system can receive a transport request and identify a number of proximate available vehicles relative to the user” in [0011]), and
	a safety score associated with the plurality of vehicles (see “the on-demand transport system can determine the vehicle's safety rating or safety features to factor in non-trip risk” in [0177]).
	Kislovskiy and Scicluna do not explicitly teach, however Kentley teaches a dead run parameter (see “fleet management data (e.g., autonomous vehicle characteristics) may be updated in real-time (or near real-time) to optimize a fleet of autonomous vehicles in accordance with one or more routing metrics, such minimizing downtime” in [0145], “Examples of routing metrics include … maximized time (or aggregated time) during which an autonomous vehicle is transporting passengers (or collective time/miles used to transport passengers for a fleet of autonomous vehicles) against time during which an autonomous vehicle is inoperable (or against an aggregated downtime for a fleet of autonomous vehicles) in [0154]).  A person having ordinary skill in the art would be motivated to combine the routing metrics of Kentley with the vehicle selection engine of Kislovskiy to minimize downtime of the selected vehicle.
	Regarding Claim 5, Kislovskiy and Scicluna teach the limitations of claim 3 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Kentley teaches wherein the AV is selected when the third value of the dead run parameter associated with the AV is greater than the fourth value of the dead run parameter associated with the MV, and wherein the dead run parameter associated with the detected vehicle is indicative of a time duration for which the detected vehicle is without allocation and a distance travelled by the detected vehicle without allocation (see “fleet management data (e.g., autonomous vehicle characteristics) may be updated in real-time (or near real-
	Regarding Claim 15, Kislovskiy and Scicluna teach the limitations of claim 14 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Kentley teaches wherein the MV is selected when the third value of the dead run parameter associated with the MV is greater than the fourth value of the dead run parameter associated with the AV, and wherein the dead run parameter associated with the detected vehicle is indicative of a time duration for which the detected vehicle is without allocation and a distance travelled by the detected vehicle without allocation (see “fleet management data (e.g., autonomous vehicle characteristics) may be updated in real-time (or near real-time) to optimize a fleet of autonomous vehicles in accordance with one or more routing metrics, such minimizing downtime” in [0145], “Examples of routing metrics include … maximized time (or aggregated time) during which an autonomous vehicle is transporting passengers (or collective time/miles used to transport passengers for a fleet of autonomous vehicles) against time during which an autonomous vehicle is inoperable (or against an aggregated downtime for a fleet of autonomous vehicles)” in [0154], “removable batteries 343 may be configured to facilitate being swapped in and swapped out rather than charging in situ, thereby ensuring reduced or negligible downtimes due to the necessity of charging .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna, Kentley, and Ross (U.S. Patent Application Publication No. 2016/0334797).
	Kislovskiy, Scicluna, and Kentley teach the limitations of claim 3 as discussed above.  Kislovskiy, Scicluna, and Kentley do not explicitly teach, however Ross teaches wherein the AV is selected when the availability parameter associated with the AV indicates that the AV is available and the availability parameter associated with the MV indicates that the MV is unavailable, and wherein the availability parameter associated with the detected vehicle indicates whether the detected vehicle is available for allocation (see “the HV guidance system 200 can operate as part of a network service which manages or otherwise monitors human driven vehicles of a fleet … The state of operation of each vehicle can identify those vehicles which are on active trips (812), as well as vehicles which are available for use but not on active trips (814)” in [0113]).  A person having ordinary skill in the art would be motivated to combine the state of operation parameter of Ross with the method of Kislovskiy to manage and monitor human driven vehicles of a fleet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna, Kentley, and Dicker (U.S. Patent Application Publication No. 2017/0352125).
	Kislovskiy, Scicluna, and Kentley teach the limitations of claim 3 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Dicker teaches wherein the AV is selected when the fifth value of the safety score associated with the AV is greater than the sixth value of the safety score associated with the MV, and wherein the safety score associated with the detected vehicle indicates a degree of safeness for the detected vehicle to reach a drop-off location from the pick-up location (see “driver profiles 166 that can indicate … the driver's service rating and/or safety rating … Based on such KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Scharaswak (U.S. Patent Application Publication No. 2016/0300186).
	Kislovskiy and Scicluna teach the limitations of claim 7 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Scharaswak teaches wherein the AV is selected when the driving-duration parameter associated with the driver is greater than a first threshold (see “a vehicle that satisfies a predetermined threshold is selected when the driving duration parameter associated with a driver is greater than a driving hours threshold” in [0071]).  A person having ordinary skill in the art would be motivated to combine the driving hours threshold of Scharaswak with the on-demand transport management system of Kislovskiy to ensure driver safety [0069] and to comply with regulatory limits [0042].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Marueli (U.S. Patent Application Publication No. 2018/0124207).
	Kislovskiy and Scicluna teach the limitations of claim 7 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Marueli teaches wherein the AV is selected when the earning parameter associated with the driver is greater than or equal to a second threshold (If a driver’s revenue is greater than a threshold, the driver is placed at the bottom of the queue and another driver is allocated.  See “if the average revenue for the driver is over $40 a ride, the driver may be placed at the bottom of the queue” in [0085]).  A person having ordinary skill in the art would be motivated to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Khasis (U.S. Patent Application Publication No. 2018/0003516).
	Kislovskiy and Scicluna teach the limitations of claim 7 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Khasis teaches wherein the AV is selected when the driver state parameter indicates that a current driving pattern of the driver is deviating from a standard driving pattern (see “A digital signature identifying at least one pattern of behavior and/or operating characteristic associated with a specific driver operating a vehicle is further developed, and may be used to allow a system administrator of a vehicle fleet to filter out, or filter for, specific driver types based on driving behaviors that may be suitable for a particular operation” in Abstract).  A person having ordinary skill in the art would be motivated to combine the digital signature of Khasis with the on-demand transport management system of Kislovskiy to “filter out … specific driver types based on driving behaviors.”
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Ross.
	Kislovskiy and Scicluna teach the limitations of claim 7 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Ross teaches wherein the AV is selected when the preference parameter indicates that the passenger prefers the AV for the ride request (see “The preference determination component 310 can use the customer identifier 311 to obtain a customer profile 314 … [which] can include … a setting or pre-stored preference of the user to receive an autonomous vehicle or a human driven vehicle” in [0069], “The preference determination component 310 can signal a selection parameter 335 to the AV/HV decision logic 320” in [0071]).  It would have been obvious to a person having ordinary skill in the art to use the preference determination component of Ross to improve the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Dicker (U.S. Patent Application Publication No. 2017/0352125).
	Kislovskiy and Scicluna teach the limitations of claim 3 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Dicker teaches wherein the MV is selected when the fifth value of the safety score associated with the MV is greater than the sixth value of the safety score associated with the AV, and wherein the safety score associated       
 Reply to Office Action of October 05, 2020 WW with the detected vehicle indicates a degree of safeness for the detected vehicle to reach a drop-off location from the pick-up location (see “driver profiles 166 that can indicate … the driver's service rating and/or safety rating … Based on such profile information, the selection engine 135 can determine one or more drivers that would be optimally suited to claim the scheduled transport 142” in [0039]).  A person having ordinary skill in the art would be motivated to use the known technique of selecting a ride-share vehicle based on driver safety ratings to improve the v on-demand transport management system of Kislovskiy.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (Use of known technique to improve similar devices (methods, or products) in the same way).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Scharaswak.
	Kislovskiy and Scicluna teach the limitations of claim 17 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Scharaswak teaches wherein the MV is selected when the driving-duration parameter associated with the driver is less than or equal to a first threshold (a vehicle that satisfies a predetermined threshold is selected when the driving duration parameter associated with a driver is greater than a driving hours threshold in [0071]).  A person having ordinary .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Marueli.
	Kislovskiy and Scicluna teach the limitations of claim 17 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Marueli teaches wherein the MV is selected when the earning parameter associated with the driver is less than a second threshold (If a driver’s revenue is less than a threshold, the driver is selected to be moved up the allocation queue.  See “if the average revenue for a driver is less than $10 per ride, the queue credit may result in the driver being placed in the top 20% of the queue” in [0085]).  A person having ordinary skill in the art would be motivated to combine the revenue parameter of Marueli with the on-demand transport management system of Kislovskiy to give allocation priority to low revenue vehicles.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Scicluna and Khasis.
	Kislovskiy and Scicluna teach the limitations of claim 17 as discussed above.  Kislovskiy and Scicluna do not explicitly teach, however Khasis teaches wherein the MV is selected when the driver state parameter indicates that a current driving pattern of the driver is matching a standard driving pattern (see “A digital signature identifying at least one pattern of behavior and/or operating characteristic associated with a specific driver operating a vehicle is further developed, and may be used to allow a system administrator of a vehicle fleet to filter out, or filter for, specific driver types based on driving behaviors that may be suitable for a particular operation” in Abstract).  A person having ordinary skill in the art would be motivated to combine the digital signature of Khasis with the on-demand 
Response to Arguments
Applicant's arguments filed December 31th, 2020 have been fully considered but they are not persuasive. 	
Applicant argues that “claim 1 recites features that do not exhibit ‘mere nominal recitation of a generic server and a generic passenger device’” (p. 10, para. 4).  This is a conclusory statement that is not supported by the language in the claims.  Applicant’s arguments fail to point to the specific “features” which are asserted to “not exhibit ‘mere nominal recitation of a generic server and a generic passenger device.’”
	As describe above, the claimed server and passenger device are merely used as tools to perform the abstract idea.  The claims do not recite any processes that are performed by the server or passenger device that are not directed toward the abstract idea.  See MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”
Applicant argues that claim 1 as amended does not recite a mental process (p. 10, para. 5 – p. 11, para. 1).  Applicant’s argument is moot in view of the new grounds of rejection necessitated by amendments to the claims.
Applicant argues that the alleged abstract idea is integrated into a practical implementation because it improves the functioning of a computer (p. 11, para. 2 – p. 12, para. 1).  Specifically, Applicant based on various aspects of vehicle motion” (p. 12, para. 1 (emphasis in original)).
	Contrary to the position taken by Applicant, the claims do not improve the functioning of a computer – the claimed “server” and “passenger device” function the same as they did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the “server” and “passenger device”; rather, what claim 1 purports to improve is the functioning of a commercial transaction (i.e., selection of a vehicle for a transportation service).  
Applicant argues that “elements of the claims provide an inventive step. The amended independent claim 1 recites features which amount to significantly more than a conventional activity and provides an inventive step. Accordingly, it is inherent that the subject matter recited in amended independent claim 1 is not generally known or conventional. Consequently, the subject matter in amended independent claim 1 is adding unconventional steps that confine the claim to ‘a particular useful application.’ Thus, amended independent claim 1 amounts to significantly more than a conventional activity and provide an inventive step” (p. 12, para. 2 (emphasis added)).
	It is unclear from Applicant’s argument what specific language in the claims describes the alleged inventive step.  Similarly, it is unclear from Applicant’s arguments what additional limitations unencompassed by the abstract idea are “not generally known or conventional.”  Even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Applicant argues that many of the claimed features are not taught by Djuric.  Applicant’s arguments are moot in view of the new grounds of rejection necessitated by amendments to the claims.
Applicant argues that “[t]he time during which the autonomous vehicle is inoperable or facing downtime as taught in Kentley is not the same as the dead run parameter recited in dependent claim 5” (p. 18, para. 4).
	Claim 5 recites that “the dead run parameter associated with the detected vehicle is indicative of a time duration for which the detected vehicle is without allocation” (emphasis added).  If a vehicle is inoperable or facing downtime (as opposed to transporting passengers) then it is without allocation.  See Kentley “Examples of routing metrics include … maximized time (or aggregated time) during which an autonomous vehicle is transporting passengers (or collective time/miles used to transport passengers for a fleet of autonomous vehicles) against time during which an autonomous vehicle is inoperable (or against an aggregated downtime for a fleet of autonomous vehicles)” in [0154].  Accordingly, the “time during which the autonomous vehicle is inoperable or facing downtime” in Kentley teaches the “time duration for which the detected vehicle is without allocation” as recited in claim 5.  
	Furthermore, claim 5 recites that “the dead run parameter associated with the detected vehicle is indicative of … a distance travelled by the detected vehicle without allocation.”  Under its broadest reasonable interpretation, the distance travelled by the vehicle without allocation can be zero (0) when it is parked and not transporting passengers (i.e., without allocation).  In Kentley, when a vehicle is inoperable or facing downtime, the distance travelled is also zero.  See “removable batteries 343 may be configured to facilitate being swapped in and swapped out rather than charging in situ, thereby ensuring reduced or negligible downtimes due to the necessity of charging batteries” in [0062] (when batteries are being swapped in/out, the vehicle is not travelling and thus the distance travelled is zero).  Accordingly, the downtime parameter of Kentley teaches the “dead run parameter … indicative of … distance travelled by the detected vehicle without allocation” as recited in claim 5.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wolthuis (U.S. Patent No. 9,344,573) teaches a system and method for a work distribution service.
	Slusar (U.S. Patent No. 9,947,052) teaches controlling autonomous vehicles to optimize traffic characteristics.
	Gordon (U.S. Patent No. 10,029,701) teaches controlling driving modes of self-driving vehicles.
	Huang (U.S. Patent Application Publication No. 2017/0059336) teaches a dispatch system for autonomous vehicles.
	Hayes (U.S. Patent Application Publication No. 2018/0059687) teaches fleet vehicle feature activation.
	Gopalakrishan (U.S. Patent Application Publication No. 2018/0165731) teaches a method and system for real time ridesharing management.
	Blayvas (U.S. Patent Application Publication No. 2018/0261023) teaches systems and methods for autonomous vehicle navigation
	Treasure (U.S. Patent Application Publication No. 2018/0276586) teaches systems and methods for routing vehicles and scheduling vehicle rides.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628